DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 4-5 and 18: “the second crossover passage connect the second impingement cavity and the first cavity” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 and 18 each recites “the second crossover passage connect the second impingement cavity and the first cavity”. It is unclear how the second crossover passage which connects the second impingement cavity to the second feeding cavity connects at the same time the first feeding cavity. The metes and bounds of the claims are unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (US 8,366,395).
Regarding claim 1, Liang (fig. 1 and Liang annotated FIG. 1 below) teaches: an airfoil for a gas turbine engine comprising:
an airfoil section having an internal wall and an external wall (fig. 1), the external wall defining pressure and suction sides extending in a chordwise direction between a leading edge and a trailing edge (fig. 1); wherein the airfoil section defines a mean camber line extending between the leading and the trailing edges to bisect a thickness of the airfoil section (Fig. 1); 
a first impingement cavity and a second impingement cavity, both the first and second impingement cavities bounded by the external wall at a leading edge region that defines the leading edge such that the first and second impingement cavities are at 
a first feeding cavity separated from the first impingement cavity and from the second impingement cavity by the internal wall (Liang annotated FIG. 1 below);
a first crossover passage within the internal wall that connects the first impingement cavity and the first feeding cavity, wherein the first crossover passage defines a first passage axis that intersects a surface of the first impingement cavity (Liang annotated FIG. 1 below); and
a second crossover passage within the internal wall connected to the second impingement cavity, wherein the second crossover passage defines a second passage axis that intersects a surface of the second impingement cavity (Liang annotated FIGS. 1-2 and below).

    PNG
    media_image1.png
    536
    783
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    483
    629
    media_image2.png
    Greyscale


Regarding claim 2, Liang teaches all the claimed limitations as stated above in claim 1. Liang further teaches the second crossover passage connects the second impingement cavity and a second feeding cavity, the second feeding cavity separated from the first impingement cavity and from the second impingement cavity by the internal wall (fig. 1 and Liang annotated FIGS. 1-2 above).
Regarding claim 3, Liang teaches all the claimed limitations as stated above in claim 1. Liang further teaches the first passage axis intersects the surface of the first impingement cavity adjacent to the pressure side, and the second passage axis 
Regarding claim 4, as far as definite and understood Liang teaches all the claimed limitations as stated above in claim 1. Liang further teaches the first crossover passage extends between a first inlet and a first outlet, the second crossover passage extends between a second inlet and a second outlet, and the first inlet is forward of the second outlet with respect to the chordwise direction and the second crossover passage connects the second impingement cavity and the first feeding cavity and the first outlet is forward of the second inlet with respect to the chordwise direction (see Liang annotated FIG. 3 below).

    PNG
    media_image3.png
    447
    679
    media_image3.png
    Greyscale


Regarding claim 5, as far as definite and understood Liang teaches all the claimed limitations as stated above in claim 4. Liang further teaches the second crossover passage connects the second impingement cavity and the first feeding cavity, and the first outlet is forward of the second inlet with respect to the chordwise direction (see Liang annotated FIG. 3 above).
Regarding claim 6, Liang teaches all the claimed limitations as stated above in claim 1. Liang further the first impingement cavity defines a first volume and the second impingement cavity defines a second volume that is less than the first volume (fig. 1 and Liang annotated FIGS. 1-3).
Regarding claim 18, Liang teaches (fig. 1 and Liang annotated FIGS. 1-3 above) a gas turbine engine (Col. 1, lines 1-40), comprising:
an array of airfoils circumferentially distributed about an engine axis (Colo. 1, lines 1-40), each airfoil of the array of airfoils including an airfoil section having an internal wall and an external wall, the external wall defining pressure and suction sides extending in a chordwise direction between a leading edge and a trailing edge (fig. 1); and the airfoil section defining a mean camber line extending between the leading and the trailing edges to bisect a thickness of the airfoil section (fig. 1); and wherein the airfoil section comprises:
a first impingement cavity and a second impingement cavity both bounded by the external wall at a leading edge region that defines the leading edge (fig. 1 and Liang annotated FIG. 1-3 above) such that the first and second impingement cavities are at least partially aligned with respect to the mean camber line (Liang annotated FIG. 1 above show the first and second impingement cavities partially aligned with the mean 
a first feeding cavity and a second feeding cavity separated from the first impingement cavity and from the second impingement cavity by the internal wall (fig. 1 and Liang annotated FIG. 1-3 above);
a first set of crossover passages within the internal wall that connect the first impingement cavity and the first feeding cavity, wherein each passage of the first set of crossover passages defines a first passage axis that intersects a surface of the first impingement cavity (figs. 1-3 and Liang annotated FIGS. 1-3 above); and a second set of crossover passages within the internal wall that connect the second impingement cavity and the second feeding cavity, wherein each passage of the second set of crossover passages defines a second passage axis that intersects a surface of the second impingement cavity (figs. 1-3 and Liang annotated FIGS. 1-3 above).
Regarding claim 19, Liang teaches all the claimed limitations as stated above in claim 18. Liang further teaches the airfoil section includes a second feeding cavity (Liang annotated Fig. 1 above), the first feeding cavity and the second feeding cavity separated from the first impingement cavity and from the second impingement cavity by the internal wall (Liang, annotated FIG. 1 above); and the second set of crossover passages connect the second impingement cavity and the second impingement cavity (Liang, annotated Fig. 1 above).
Regarding claim 20, as far as definite,  Liang teaches all the claimed limitations as stated above in claim 18. Liang further teaches each passage of the first set of .
Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-17 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to claim 13, the prior art: US 8,366,395, US 6,168,381, US 20160319674; US 7,195,498 each teaches: an array of airfoils, each airfoil including an airfoil section having an internal wall and an external wall, the external defining a pressure side and suction side; the airfoil section comprising a first impingement cavity and a second impingement cavity; a firs feeding cavity; a first set of crossover passages and a second set of crossover passages within the internal wall; wherein each passage of the first set of crossover passages defines a first passage axis that intersects a surface of the first impingement cavity; and a second set of crossover passages within the internal wall that connect the second impingement cavity and the second feeding 
The prior art failed to teach: the first passage axis of at least some passages of the first set of crossover passages intersects the external wall at an intersection point, the intersection point being within 10% of a distance from the gauge point with respect to a length between the gauge point and one of the leading edge and the trailing edge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,366,395, US 6,168,381, US 20160319674; US 7,195,498 are cited for teaching first and second impingement cavity, first feeding cavity and a set of first and second crossover passages formed in the leading region of the blade.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745